Citation Nr: 1428433	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), hydrophobia, anxiety, and depression.

3.  Entitlement to service connection for rib disability.


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 29 days, from May 30, 1973 to June 28, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2012, the Veteran appeared and offered testimony at a hearing before the undersigned, sitting at the RO.  

The Board further notes that in an October 2012 letter prepared by the Veteran's representative, the Veteran withdrew the issue of entitlement to service connection for a rib disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 25, 2012, prior to the promulgation of a decision in this appeal, the Veteran's representative expressly withdrew the Veteran's appeal as to service connection for rib disability.

2.  The Veteran's low back disability did not originate in service or until many years thereafter, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal as to the denial of service connection for rib disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The Veteran does not have low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A.          §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rib disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204  (2013).  

In an October 25, 2012, written statement, the Veteran's representative conveyed that "the [Veteran] is no longer alleging any permanent condition due to his rib injury."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to this issue.  Therefore, it is dismissed.



II.  Low back disability

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

A November 2009 VCAA letter was issued to the Veteran with regard to the claim of service connection currently before the Board.  The letter complied with the requirements of 38 U.S.C.A. § 5103(a). 

In January 2010, the RO issued a formal finding advising the Veteran that his complete service treatment records were unavailable despite attempts to retrieve them.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain the findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

Nonetheless, the claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claim.

The Board acknowledges that the Veteran has not been afforded a medical examination with a medical opinion addressing the etiology of his low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  However, for reasons explained in greater detail below, the Board does not find the Veteran's account of having experienced a lower back injury in service to be credible.  Therefore, a remand to provide the Veteran with a medical examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Additionally, the Veteran testified at a Travel Board hearing in August 2012.  An individual who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the undersigned asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Analysis

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for low back disability.

The Veteran contends that he has current back disability related to an injury sustained during service when he was required to hold an M-16 rifle for an hour and a half as punishment for not completing swim training.  

As an initial matter, the Veteran has been diagnosed with lumbar facet syndrome.  Therefore, the Board finds that the Veteran has a current back disorder as required by 38 C.F.R. § 3.303.  The remaining question is whether the disability manifested in service or is otherwise related thereto.  

As noted above, the Veteran's service treatment records are not available for review.  

The Board does acknowledge the Veteran's lay assertion that he injured his low back in service and has had symptoms since that time.  He is certainly competent to attest to an injury and observable symptomatology thereafter.  However, the Board finds that this reported history is not credible for several reasons.

First, the Board notes that the Veteran's lay statements are inconsistent with, and at times contradict, other evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  The first objective evidence of any back problem is located in a September 2009 VA treatment record noting a provisional Axis III diagnosis of "back problems."  

The next objective evidence of any back problem is reflected in an early October 2009 VA treatment record, two weeks before the filing of this claim for VA benefits for compensation purposes, and more than 35 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  The physician noted that the Veteran had a "history of weight lifting, injured his back and shoulder in 1991 and since then [has had] chronic lower back punch and shoulder pain."  The Veteran was prescribed Tylenol 3 for pain relief.  

The Veteran again sought VA treatment for low back pain in late October 2009, seven days after completing VA Form 21-526 and three days before the claim was received.  At that time, he indicated a "history of low back pain of 36 years since he had injury while in service and that he had intermittent pain but he did not seek any treatment as pain was tolerable."  X-rays revealed slight narrowing of the L2-L3 disc space with questionable spondylolysis at L5.  He was diagnosed with low back pain secondary to disc displacement.  

November 2009 VA treatment records show that the Veteran was "referred to physical therapy due to complaints of low back pain [that had been] on and off over 40 years."  He denied recent injury.  

A February 2010 physicians employment report indicates the Veteran's diagnoses of lower, mid, and upper back pain.

A January 2012 private treatment record revealed a negative (normal) physical exam.  X-rays showed narrowing of the L2-L3 disc space with questionable spondylolysis at L5.

A March 2012 MRI of the Veteran's lumbar spine revealed multilevel dehydration and desiccation.  The visualized osseous elements were intact with no evidence of fracture or spondylolisthesis.  The marrow signals were within normal limits.  The normal lordotic curvature of the lumbar spine was well maintained.  The conus medullaris and cauda equina were within normal limits.  No back disability was diagnosed.

Further private treatment in June 2012 included a detailed patient history in which the Veteran indicated that he had been suffering from low back pain and that he had undergone conservative treatment in the past without much improvement.  His preoperative diagnosis was lumbar facet syndrome due to traumatic whiplash injury.  He underwent a lumbar medial branch block procedure.  Postoperative diagnosis was lumbar facet syndrome.

During the August 2012 Travel Board hearing, the Veteran testified to having to stand in place doing arm lifts with an M-16 rifle for an hour and a half as punishment for not completing swim training.  He stated that his back hurt and that he felt pain in his back.  He further testified that he reported to sick call and was told to go into a tub with Epsom salts.  The Veteran stated that he fell asleep in the tub and it provided some relief.  He testified that he has had continuing pains since then.

In reviewing the aforementioned evidence of record, the Board finds that the most competent and persuasive evidence weighs against finding that any current low back disability had its onset or was incurred in active service.  Although the Veteran contends he injured his back in service and continued to experience back problems since service, there is no objective post-service evidence of a low back disability until decades after service, and after a post-service traumatic whiplash injury.  Of particular important to assessing the credibility of the Veteran's account is that in his history provided to clinicians prior to filing his claim, he did not mention any service injury or continuing complaints.  Instead, he mentioned the onset coincident with post-service causes of low back problems.  It was only contemporaneous with the filing of his claim seeking compensation did he begin to report a service injury.  The Board finds the absence of any mention of a service origin of back problems until the instant claim was filed to undermine the Veteran's credibility, and finds that his account of a back injury in service, as well as back problems continuously since that time, to lack credibility.

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In this case, the objective evidence of record does not show any evidence of trauma or back injury, or any objective evidence of a chronic low back disability in service or until many years thereafter.  Specifically, the Veteran's currently diagnosed low back disability is unrelated to an incident of service.  Moreover, the early October 2009 VA treatment record, recorded prior to the Veteran's filing of this claim, shows that the Veteran neglected to mention a history of low back injury in service and symptoms since then.  Instead, the Veteran presented for treatment as a new patient with a reported history of weight lifting and having injured his back and shoulder in 1991, resulting in chronic lower back punch and shoulder pain since then.  There were no objective findings of any diagnosis referable to his back.  Not only does this evidence serve to contradict his allegations that he has suffered back pain since service, it also shows that there was no chronic condition of the low back in service or any continuity of symptomatology until many years after his discharge from service.  Furthermore, the Veteran has provided no competent evidence of a causal relationship between his current low back problems and military service.

The Veteran is competent to report his experience of having sustained a low back injury in service.  The Board further acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, with consideration of the above, the Board does not find the Veteran's account to be credible. 

Accordingly, the Board finds that the Veteran is not credible given the inconsistency of his statements with regard to when his low back problems began. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board affords greater probative weight to the ample medical evidence indicating that the Veteran's low back disability is related to post-service incidents.

Thus, after weighing the lay and medical evidence pertinent the claim, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The appeal seeking entitlement to service connection for rib disability is dismissed.

Entitlement to service connection for low back disability is denied.


REMAND

The record indicates that a VA examination and further development is warranted before proceeding to evaluate the merits of the Veteran's claim.

The Veteran contends that he currently has a psychiatric disability due to service.   
As noted above, the Veteran's service treatment records were not available for review.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

May 2000 records from Central New York Psychiatric Center indicate that the Veteran "reports he continues to experience some anxiety and depression related to concerns about impending release in July.  He wants to consider psychotropic medication to promote a more stable mood."  He was subsequently diagnosed with adjustment disorder with mixed anxiety and depressed mood.

The Veteran was scheduled for a mental health follow-up at Bellevue Hospital in August 2000 after his release.

An October 2009 VA treatment record shows that the Veteran was more recently released from prison in September 2009.  He was "homeless, unemployed, and frustrated over trying to rebuild his life after prison."  The examining psychologist noted the Veteran's previous psychiatric history "as significant for anxiety secondary to life stress.  Current presentation consistent with adjustment disorder not otherwise specified (NOS)."  Remaining 2009 VA treatment records also show that the Veteran attended and participated in an anger management group, as well as individual cognitive-behavioral counseling once a week.

In February 2010, the Veteran was diagnosed with mood disorder NOS, anxiety disorder, and a specific phobia of water.  Upon examination, the Veteran reported preoccupation and intrusive thoughts of his reported past traumatic event of having to swim in the Navy despite his extreme fear.  He recalled feeling helpless and then angry.  He reported that he has nightmares and endorses chronic insomnia.  

In June 2011, the Veteran was diagnosed with PTSD.

A February 2012 letter from Dan Heimowitz, Licensed Clinical Social Worker, Social Worker Supervisor, states that the Veteran has been receiving treatment at the VA Medical Center in Bronx, New York and that he was diagnosed with PTSD related to traumatic experiences in the Navy when he was forced to take swimming lessons despite his terror of water.  He indicated that the Veteran endorses intrusive thoughts and images of those events.  He stated that the Veteran avoids beaches, swimming pools, going out in small boats, swimming, and crowds.  He also stated that the Veteran endorses exaggerated startle, hypervigilance, and insomnia.

During the August 2012 Travel Board hearing, the Veteran testified that he was unable to complete the swimming requirement of basic training due to his fear of water and the panic he would feel when water would go into his ears.  

Under the circumstances, the Board finds that a VA examination is necessary.

Further, the Board has noted that the RO issued a formal finding in January 2012 stating that the Veteran's service treatment records were unavailable for review.   The Veteran's DD-214 reflects 29 days of service.  Information concerning any incident regarding the Veteran's swim training exercise and subsequent discharge, would be documented in his Official Military Personnel File (OPMC). The Veteran's claims file does not show that such development was ever undertaken to obtain these alternate records.

In light of VA's heightened duty to assist, the Veteran should also be contacted to determine whether he has any other recent or outstanding medical evidence to submit in support of his claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) and all other available sources to obtain the Veteran's complete Official Military Personnel File (OMPF).

2. Ask the Veteran to identify any other outstanding records of VA and non-VA health care providers who have treated him for any psychiatric disability, to include PTSD, anxiety, depression, and hydrophobia.  

3. After all outstanding records have been obtained and associated with the claims file, schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any manifestations of PTSD currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the examiner must identify the in-service stressor(s) on which this diagnosis is based.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he experienced an in-service assault during a swim training exercise which caused or contributed to his PTSD.  The examiner also is advised that the Veteran's service treatment records are unavailable for review.

If any psychiatric disability other than PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (50 percent or greater likelihood) that such psychiatric disorder is related to any injury, disease or event incurred in service. 

For all opinions/conclusions reached, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to provide any requested opinion without resort to mere speculation, he or she must so state, and an explanation for such a finding must be provided.

4. Then after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


